PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Kowert Hood Munyon Rankin & Goetzel (Apple)
1120 S. Capital of Texas Hwy
Building 2, Suite 300
Austin, TX 78746

In re Application of: Thorsten Gernoth
Serial No.: 15912917         
Filed: March 6, 2018
Docket: 1888-13406
Title: DETERMINING SPARSE VERSUS DENSE PATTERN ILLUMINATION
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 20 April 2022.

The petition is DENIED. 


REVIEW OF FACTS
Applicant filed a petition requesting that the Information Disclosure Statement (IDS) form (PTO/SB/08), Foreign Reference (WO 2012137674A1) and non-patent literature (Notice of Allowance, CN201810079433.9) filed on 14 April 2022 be expunged from the record.


REGULATION AND PRACTICE

MPEP 724.05 (II) states:
II.    INFORMATION UNINTENTIONALLY SUBMITTED IN APPLICATION
A petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), provided that:
(A) the Office can effect such return prior to the issuance of any patent on the application in issue;
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C) the information has not otherwise been made public;
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F) the petition fee as set forth in 37 CFR 1.17(g)  is included.
A request to expunge information that has not been clearly identified as information that may be later subject to such a request by marking and placement in a separate sealed envelope or container shall be treated on a case-by-case basis. Applicants should note that unidentified information that is a trade secret, proprietary, or subject to a protective order that is submitted in an Information Disclosure Statement may inadvertently be placed in an Office prior art search file by the examiner due to the lack of such identification and may not be retrievable.

MPEP 724.05 (III) states:
III.    INFORMATION SUBMITTED IN INCORRECT APPLICATION
37 CFR 1.59(b)  also covers the situation where an unintended heading has been placed on papers so that they are present in an incorrect application file. In such a situation, a petition should request that the papers be expunged rather than transferred to the correct application file. The grant of such a petition will be governed by the factors enumerated in paragraph II of this section in regard to the unintentional submission of information. Where the Office can determine the correct application file that the papers were actually intended for, based on identifying information in the heading of the papers (e.g., application number, filing date, title of invention and inventor(s) name(s)), the Office will transfer the papers to the correct application file for which they were intended without the need of a petition. However, if the papers are correctly matched with the application serial number given in an electronic filing via EFS-WEB, the information is not considered to have been submitted in the incorrect application even if the identifying information in the heading of the papers is directed toward a different application.



ANALYSIS AND DECISION

The petition fails to meet the requirements (A)-(D) set forth in MPEP 724.05 (II).  In regards to (A), the petition is untimely since the subject application was previously issued as a patent on 03 September 2019.  In regards to (B), the petition lacks the statement that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted.  In regards to (C), there is no statement that the information has otherwise been made public and the documents were filed in an issued patent.  In regards to (D), there is no comment on the part of the petitioner regarding retaining such information for the period of any patent with regard to which such information is submitted.

Accordingly, the petition is DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.59(b)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to James Wozniak at (571) 272-7632. 


/James Wozniak/________
James Wozniak, Quality Assurance Specialist
TC2600